Citation Nr: 1143505	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to August 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim for service connection for a left knee disability and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from August 16, 2006, the day following his discharge from service.  In response, he submitted a Notice of Disagreement (NOD) in February 2007 requesting a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals the initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been variances in the severity of the disability).  Another RO decision since issued in June 2007 increased the rating for this disability from 0 to 10 percent with the same retroactive effective date of August 16, 2006.  A Statement of the Case (SOC) in July 2007 denied a rating higher than 10 percent and, in response, the Veteran submitted a Substantive Appeal (a Statement in Support of Claim, VA Form 21-4138, in lieu of a VA Form 9) in December 2007 requesting an even higher rating.  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).  So this appeal now concerns whether he is entitled to an initial rating higher than 10 percent for this disability.

This claim requires further development before being decided, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

A review of the claims file reveals that the most recent VA medical treatment records are dated in December 2007, so from nearly 4 years ago.  There is no indication the Veteran discontinued receiving treatment for his left knee disability.  In addition, a September 2007 VA treatment record mentions he had presented with left knee pain following a motorcycle accident.  However, the other records since service do not refer to this accident and any evaluation or treatment he may have received as a consequence of it.  So any additional medical treatment records, including any since December 2007, should be obtained before deciding his appeal.  38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of the possible existence of these additional records).

The Veteran also needs to be reexamined to reassess the severity of his left knee disability, including if possible determining the extent of this disability that is the result of his military service versus other events that have occurred since his service ended.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an  adequate VA medical examination must consider the Veteran's pertinent medical history).  VA treatment records show he sustained additional post-service injuries to this knee following his November 2006 VA compensation examination.  In September 2007, he sustained a tear of the lateral meniscus cartilage of this knee when it buckled and he felt it shift followed by a great deal of pain.  The magnetic resonance imaging (MRI) revealed severe degenerative changes throughout this knee and an attenuated anterior cruciate ligament (ACL) graft.  In December 2007, he was again treated for an injury to this knee when he fell in his back yard.  So another examination is needed to determine the current severity of this disability and to determine whether these post-service injuries to this knee are related to his service-connected disability or part and parcel of this disability or, instead, the result of other unrelated factors or causes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's decision where medical evidence did not differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two-year period between the last VA examination and his contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the U. S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board should have ordered another examination of the Veteran because a 
23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating and could not be considered "contemporaneous"); and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Furthermore, the November 2006 VA examination did not address whether there was any additional functional limitation or loss due to weakened movement, premature or excess fatigability, incoordination, and pain or painful motion, including during flare-ups or with prolonged repetitive use of this knee, as required by Deluca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file for consideration all VA or other records concerning any evaluation or treatment the Veteran has received for his left knee since December 2007, including any concerning and in response to his motorcycle accident.  Document all efforts to obtain all identified records.  If, after sufficient attempts, it is determined identified records do not exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining all additional treatment records, schedule a VA compensation examination to reassess the severity of the Veteran's left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner for the history of this disability.

All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of this knee on extension and flexion.  Additionally, the examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of this knee and, if so, whether it causes slight, moderate, or severe impairment.

As well, the examiner should determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of this knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of this knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995). 

If possible, the examiner should distinguish the symptoms attributable to the service-connected disability from those, instead, resulting from events or injury since service, including the motorcycle accident.  If it is not medically possible or feasible to make this distinction, then the examiner should so state in the report of the evaluation and, as importantly, provide some explanation as to why comment on this is not possible or feasible.  

3.  Then readjudicate the Veteran's claim for a higher rating for this left knee disability in light of the additional evidence.  If a higher rating is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

